Citation Nr: 0302655	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for a bilateral ankle 
disorder.  

5.  Entitlement to service connection for a bilateral foot 
disorder.  

6.  Entitlement to a disability rating greater than 20 
percent for scars and retained foreign bodies, posteromedial 
left leg, upper medial left leg with fascial separation and 
slight muscle loss, and medial left ankle and proximal and 
dorsal left foot, Muscle Groups X, XI, and XII.

7.  Entitlement to a disability rating greater than 10 
percent for atrophic scars, medial left thigh with retained 
foreign bodies and medial portion of the left thigh, 
aggregate injuries to Muscle Groups XII and XV.
8.  Entitlement to a disability rating greater than 10 
percent for scars and retained foreign bodies, lateral distal 
right thigh.

9.  Entitlement to a disability rating greater than 10 
percent for scars and retained foreign bodies, upper lateral 
right leg and anterolateral right leg, aggregate of Muscle 
Groups X and XII.  

10.  Entitlement to a compensable disability rating for 
atrophic scars and retained foreign bodies, lateral right 
knee.  

11.  Entitlement to a compensable disability rating for 
limitation of motion of the right middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996, September 1997, February 
1998, and August 2000 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Review of the claims folder reveals that the veteran also 
perfected an appeal of the RO's September 1997 denial of 
service connection for post-traumatic stress disorder.  
However, the RO resolved that issue in the veteran's favor in 
an October 2000 rating decision.  Therefore, that matter is 
not currently before the Board.   

The Board notes that, although the veteran previously 
requested a Travel Board hearing in his substantive appeals, 
he indicated his desire for a Board videoconference hearing 
in correspondence received in July 2002.  However, as 
discussed below, on the scheduled date of the hearing, the 
veteran's representative gave notice of intent to withdraw 
the appeal.  Therefore, the hearing request is withdrawn.  
See 38 C.F.R. § 20.704 (2002). 


FINDING OF FACT

On January 22, 2003, at the time of the scheduled Board 
videoconference hearing and prior to the promulgation of a 
decision on the appeal, the veteran withdrew his appeal with 
respect to all issues before the Board.    


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The 11 issues certified by the RO for appeal are as set forth 
above.  On January 22, 2003, the scheduled date for a Board 
videoconference hearing, the veteran's representative 
notified the undersigned Member that the veteran intended to 
withdraw his appeal concerning all issues.  A statement to 
that effect signed by the veteran was received at the Board 
by facsimile transmission later that day.     

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 1991).  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  In this case, the veteran 
has withdrawn this appeal and, hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed in its entirety.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

